DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicants’ RCE, amendment, and response of 6 December 2021 are acknowledged and entered.
The Restriction/Election requirement of 23 October 2020 remains in effect.
Claims 1-62 and 64 have been canceled. Claims 63 and 65-86 are pending. Claims 65, 67-70, 79, 81, and 84 are withdrawn without traverse. Claims 63, 66, 71-78, 80, 82, 83, 85, and 86 are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 December 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63, 66, 71-78, 80, 82, 83, 85, and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation that the GIP can be “hGIP5-30 (SEQ ID NO: 1)”, with the sequence TFISDYSIAMDKIHQQDFVNWLLAQK. However, the disclosed sequence of SEQ ID NO:1 is FISDYSIAMDKIHQQDFVNWLLAQK, which lacks the Thr as claimed. It is unclear whether the skilled artisan when considering the claims should only include peptides containing the Thr as claimed, or whether only those as disclosed starting with Phe should be considered. As a result, the metes and bounds of the claims are unclear.
Claim 63 also recites that “…said peptide comprises at least one fatty acid molecule at one or more amino acid residues at positions 4 to 21 of any one of SEQ ID NO:2 and SEQ ID NO:1, or said functional variant thereof”. However, the numbering of the fatty acid attachment is unclear. The claim recites SEQ ID NO: 2 and numbers the residues starting with Glu3 and ending with Lys30. Based upon the disclosed SEQ ID NO: 2, residue 1 is Glu and the Lys is residue 28. As a result, it is unclear whether the Ex parte Kenichi Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) “hold[s] that if a claim is amenable to two or more plausible constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.”
In dependent claim 65, the Glu3 is inconsistent with the third position in SEQ ID NO: 2, which is Thr. 
	In dependent claims 66, 71-78, the same issue is present with respect to residue numbering, as it is not clear whether the numbering is aligned to that claimed or the disclosed SEQ ID NO:1 or 2. 
	In dependent claim 80, the same issue is present regarding the claimed fatty acid attachment at residues 4-21 as compared to the actual residues 4-21 in claimed SEQ ID NOs: 2, 72-132, 144, and 146.
	In claim 82, the claims refer to SEQ ID NOs: 149-214, but no such sequences are disclosed in the CRF as filed. 
	Claim 83 does not resolve the issues of numbering nor the issue with sequence discrepancy for SEQ ID NO: 1. 
	In dependent claims 85 and 86 the same issues are present regarding number of the acylation sites as compared to the disclosed SEQ ID NO residues. 



Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658